Citation Nr: 1732079	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a right shoulder disability.   

5.  Entitlement to service connection for residuals of a deviated septum, with sinusitis.  

6.  Entitlement to service connection for residuals of a fractured coccyx.  

7.  Entitlement to service connection for a right ankle disability.  

8.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1977 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and on appeal of a January 2013 rating decision of the VA RO in Cleveland, Ohio.  The February 2010 RO decision granted service connection and a noncompensable rating for a left ankle disability (left ankle arthritis), effective March 20, 2009.  By this decision, the RO also denied service connection for a right knee disability (listed as right knee arthritis); a left knee disability (listed as left knee arthritis); a right shoulder disability (listed as right shoulder bursitis and tendonitis); and for residuals of a fractured coccyx (listed as a tailbone fracture).  

The case was later transferred to the Cleveland, Ohio Regional Office (RO).  

The January 2013 RO decision denied service connection for PTSD and for residuals of a deviated septum, with sinusitis (listed as a deviated septum).  

A January 2013 RO decision increased the rating for the Veteran's right ankle disability to 10 percent, effective March 20, 2009.  

In April 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right ankle disability; entitlement to service connection for residuals of a fractured coccyx; and entitlement to an initial rating higher than 10 percent for a left ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2017 hearing before the Board, the Veteran withdrew her appeal concerning the issues of entitlement to service connection for a right knee disability and for a left knee disability.  

2.  A psychiatric disorder, diagnosed as PTSD, has been related to an in-service personal assault by competent medical evidence.  

3.  A right shoulder disability, diagnosed as bursitis and tendonitis, had its onset during service.  

4.  Residuals of a deviated septum, with sinusitis, had their onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a right knee disability and for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a right shoulder disability, diagnosed as bursitis and tendonitis, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

4.  The criteria for service connection residuals of a deviated septum, with sinusitis, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the April 2017 Board hearing, the Veteran withdrew her appeal as to the issues of entitlement to service connection for a right knee disability and for a left knee disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for right knee disability and for a left knee disability are dismissed.  

II. PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that she has PTSD that is related to service.  She specifically claims service connection for PTSD based on in-service military sexual trauma.  The Veteran reports that she experienced multiple episodes of military sexual trauma, including being forced to have sex against her will with a supervisor during basic training, as well as multiple incidents of sexual harassment.  She indicates that she left the service due to sexual harassment, but that it was listed that she left because was afraid to fly.  

The Veteran served on active duty in the Army from May 1977 to April 1984.  Her service personnel records do not show that she was awarded decorations evidencing combat, and she has not claimed that she served in combat.  

The Veteran's service personnel records do include a statement from a captain that reported that in approximately September 1983, the Veteran's supervisor informed him that the Veteran stated that she would refuse to travel to a Bold Eagle exercise in Florida by air because she was afraid to fly.  It was noted that her supervisor made arrangements for her to consult with a psychiatrist.  The captain stated that later in September 1983, he was informed by telephone by the psychiatrist that the Veteran was not deployable by air.  The captain stated that he called to inquire if there was an occupational specialty that would not require deployment by air to reclassify and retain the Veteran, and that he was informed that there was not an occupational specialty not requiring deployment by air.  An October 1983 Bar to Enlistment Certificate indicates that the Veteran was nondeployable by air due to a genuine psychiatric disorder, and that she had refused to deploy to a Bold Eagle exercise in Florida.  

The Veteran's service treatment records do not specifically refer to an in-service sexual assault and/or sexual harassment, but they do show treatment for possible psychiatric problems.  A September 1981 treatment entry notes that the Veteran complained of nausea nearly every day for six days, which was worse in the morning.  She stated that she wondered if she was pregnant.  The Veteran also indicated that she was anxious secondary to personal problems with a separation from her husband.  A diagnosis was not provided at that time.  

Another September 1981 treatment entry, the next day, indicates that the Veteran's nausea had improved, that she had a pregnancy test, and that the result was pending.  The assessment, at that time, was nausea, an anxiety state, and rule out pregnancy.  

A September 1983 psychiatric evaluation report notes that the Veteran was evaluated at the community mental health service.  The diagnosis was a panic disorder manifested by discrete episodes of fear, palpitations, dyspnea, trembling, and poor judgment when in an aircraft.  The examiner stated that therapy might be able to alleviate some of the Veteran's symptoms, but that she required motivation and logistical ability.  The examiner recommended that she be grounded until her separation date.  The examiner stated that the Veteran's condition was not a disqualifying condition, psychiatrically, and that she had no other psychiatric diagnoses at that time.  The examiner determined that the Veteran was cleared for any appropriate administrative procedures.  

Post-service private and VA treatment records, including a VA examination report and statements from VA psychologists, show treatment for variously diagnosed psychiatric disorders, including PTSD and depression.  Numerous treatment entries refer to the Veteran's reports of military sexual trauma.  

A January 2013 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The examiner stated that the Veteran's stressor statements and account mirrored what was noted by a VA physician in 2010, and that the Veteran's reports in that regard were copied for those specifics.  The examiner the listed Veteran reports of multiple episodes of military sexual trauma in detail.  

The diagnosis was PTSD, mild to moderate.  The examiner reported that the Veteran's events and allegations may or may not have occurred.  The examiner stated that it was impossible to reliably know such at that time, and that the record was clearly inadequate to support her specific allegations.  It was noted that there was no evidence of deteriorating performance while on active duty and that there was no mental health care diagnoses, except for a flying phobia which led to a reenlistment bar.  The examiner indicated that the Veteran denied that she had suffered military sexual trauma when she was asked in April 2002, and that she had negative PTSD screens in 2002 and 2004.  

The examiner reported that there was credible evidence given by the Veteran that she may have been sexually harassed while serving in the armed forces.  The examiner maintained that the Veteran's accounts of unwanted behavior by her noncommissioned officers while in advanced training, and of being harassed and ridiculed in front of her peers by her supervisor at Fort Gordon in Georgia, could probably be verified easily and directly by collateral information obtained from her ex-husband at the time.  

The examiner stated that he was asked to review all the available evidence of record and to provide a comment as to whether the evidence was adequate to indicate that a personal assault occurred during the Veteran's military service and that the evidence was not adequate.  The examiner indicated, however, that he could not say that such did or did not happen, and that he could only say that the record was insubstantial proof of the actual occurrence of the personal assault against the Veteran.  

The examiner reported that the Veteran was claiming that her PTSD was incurred in, or caused by, military sexual trauma that occurred during her military service.  The examiner stated that the Veteran's service treatment records were silent for any mention of any assault and that possible evidentiary markers were examined and found to be insufficient to verify the complaint.  The examiner maintained that while it was impossible to state, as fact, that an assault did or did not happen, the evidence was reviewed and it could not be used to answer that question without resorting to mere speculation.  The examiner commented that, however, given the totality of the Veteran's experience in the military, specifically the sexual harassment with, or without a personal assault, she was diagnosed with PTSD and her condition was at least as likely as not incurred in or caused by a variety of in-service stressors.  

A July 2014 statement from a VA psychologist notes that the Veteran served in the Army from May 1977 to April 1984.  The psychologist stated that while serving her country, the Veteran experienced pervasive and severe sexual harassment and that she was eventually sexually assaulted.  

The psychologist stated that the Veteran was seen by a VA counselor in October 2013.  The psychologist reported that she had seen the Veteran on four occasions in 2013 and that the Veteran experienced symptoms consistent with a diagnosis of PTSD.  The psychologist indicated that the Veteran was hypervigilant, irritable, quick to anger, and that she avoided being around people as much as possible.  It was noted that the Veteran's trauma memories were frequent and disturbing.  The psychologist stated that the Veteran's sleep was disrupted by frequent nightmares, that she lived by herself in that home that was isolated, and that she rarely interacted with anyone.  

The psychologist indicated that the Veteran's diagnosis was PTSD secondary to military sexual trauma.  The psychologist maintained that, in her opinion, the Veteran's PTSD was more likely than not a direct result of her military sexual trauma.  

A December 2016 statement from another VA psychologist is missing a second page, and the psychologist is not specifically identified in the statement.  The psychologist reported that the Veteran's case was transferred and she began counseling with the psychologist in October 2014.  The psychologist stated that the Veteran served in the Army from May 1977 to April 1984, and that while in the service, she reportedly experienced pervasive and severe sexual harassment.  

The psychologist reported that the Veteran was treated on fourteen occasions.  It was noted that the Veteran reported symptoms that interfered with her daily functioning, including hypervigilance; irritability; reduced frustration tolerance; intrusive disturbing memories; difficulties with anger management; suspiciousness and distrust of others; sleep disturbance; nightmares; avoidance of trauma related material; periods of anxiety; and frequent attempts to isolate herself from others.  The psychologist related that the Veteran avoided leaving her home that was already in an isolated area, that she rarely interacted with others, and that she was cautious in attempting to relate to others.  It was noted that the Veteran was currently struggling with significant physical illness which exacerbated her psychological symptoms, and that her support network was minimal.  

The psychologist reported that the diagnostic impression was PTSD.  The psychologist indicated that the Veteran's PTSD was more likely than not a direct result of her military sexual trauma.  

The Board observes that although the evidence of record does not specifically include corroborating evidence of the Veteran's in-service military sexual trauma, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

The Board observes that the examiner, pursuant to the January 2013 VA psychiatric examination report, following a review of the claims file, specifically indicated that given the totality of the Veteran's experience in the military, specifically the sexual harassment with, or without a personal assault, she was diagnosed with PTSD and her condition was at least as likely as not incurred in or caused by a variety of in-service stressors.  Additionally, in a July 2014 statement, a VA psychologist specifically found that in her opinion, the Veteran's PTSD was more likely than not a direct result of her military sexual trauma.  The Board further notes that another VA psychologist, in a December 2016 statement, also indicated that the Veteran's PTSD was more likely than not a direct result of her military sexual trauma.  

As such, the Board finds that the Veteran's January 2013 VA examination report, the July 2014 statement from a VA psychologist, and the December 2016 statement from a VA psychologist, which all contain diagnoses of PTSD associated, at least in part, with sexual trauma in service, are sufficient to constitute credible supporting evidence of the claimed in-service sexual trauma.  As such, service connection for PTSD is warranted.

III. Right Shoulder Disability

The Veteran contends that she has a right shoulder disability that is related to service.  She specifically maintains that she was treated for a right shoulder disability during service.  The Veteran states that she was diagnosed with muscle strain and that she received injections at that time.  She indicates that she was later told that she had bursitis.  The Veteran essentially asserts that she suffered from right shoulder problems during service that have continued since that time.  

The Veteran's service treatment records indicate that she was treated for right shoulder problems.  A January 1980 consultation report notes that the Veteran reported that she had right shoulder pain on and off for two years.  She stated that no injury was related to her right shoulder problem.  The assessment was right shoulder pain of unknown etiology.  

A January 1980 radiological report, as to the Veteran's cervical spine, notes that the Veteran had a two year history of right shoulder pain with no trauma.  It was reported that the Veteran had some pain in the neck, that she would have pain in damp, cold weather, and that degenerative joint disease of the cervical spine should be ruled out.  The examiner related that there was loss of normal lordosis on the lateral examination and that the findings might indicate muscle spasms.  The examiner stated that there was no evidence of any bony abnormality and that flexion and extension views may demonstrate the extent of the spasm.  The radiological report did not specifically refer to the Veteran's right shoulder.  

Post-service private and VA treatment records, including an examination report, show treatment for right shoulder problems, including bursitis and tendonitis.  

For example, a private May 2008 magnetic resonance imaging (MRI) study from the Adena Health System, as to the Veteran's right shoulder, relates an impression of findings suggestive of probable tendinopathic changes of the supraspinatus tendon, and that there might be a small rotator interval tear given the edema focused at that level, anteriorly.  There was also minimal subacromial and subdeltoid bursitis noted.  

A June 2008 VA orthopedic surgery consultation report notes that the Veteran was referred for problems with her right shoulder.  The examiner indicated that the Veteran's diagnosis was basically tendonitis and some subacromial bursitis.  The examiner stated that no rotator cuff tear was observed at that time.  

A May 2009 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran complained of right shoulder pain which began in 1977 when she had to lift a 100 pound radio while working during service.  She stated that she was diagnosed with a muscle strain and that she was later told that she had bursitis and was given Darvon.  It was noted that the Veteran maintained that she had never had any surgeries.  She reported that in 1977, she had injection and pain medication.  The Veteran stated that her current pain was constant, that it was a four out of ten, and that it would flare-up to a ten out of ten.  She related that he right shoulder pain was associated with tightness, weakness, stiffness, swelling, and walking.  The Veteran indicated that she had difficulty lifting her arm overhead and that she had right arm numbness and tingling.  She reported that she underwent physical therapy for about three to four weeks, but she aggravated it in 2008 and was told to not do the physical therapy any more.  The Veteran indicated that she injured her neck in 1996 at work and that she was using her right arm more at that time.  She stated that her shoulder flared up at that time, and that it had flared up more since the injury in 1996.  

The examiner reported that the Veteran was seen by an orthopedic surgeon at a VA facility who did an MRI study and that assessment, at that time, was tendonitis and subacromial bursitis, and that no rotator cuff tears were observed at the time of the note in June 2008.  The assessment included a right shoulder condition.  The examiner stated that she reviewed results from an MRI study from the Adena Health System and that there were probable tendinopathic changes in the supraspinatus tendon.  It was noted that there might be a small rotator interval tear given the edema focused at that level, anteriorly.  The examiner maintained that the MRI study also showed subacromial and subdeltoid bursitis.  The examiner commented that since the Veteran also reported an injury to the right shoulder when lifting a heavy object in 1996 after she was out of the service, which she admitted made her pain worse, she could not resolve the issue of whether the Veteran's right shoulder pain and MRI study findings were due to the injury she had while in the service without resort to mere speculation.  

The service treatment records show that the Veteran was treated for right shoulder problems in January 1980 and that she reported, at that time, that she had right shoulder pain on and off for two years.  Post-service private and VA treatment records also show treatment for right shoulder problems, including bursitis and tendonitis.  The Board notes that the examiner, pursuant a May 2009 VA orthopedic examination report, indicated that she could not resolve the issue of whether the Veteran's right shoulder pain and MRI study findings were due to the injury she had while in the service without resort to mere speculation.  The Board observes that the examiner did not provide much in the way of a rationale for that statement.  Additionally, the examiner did not specifically address the Veteran's reports of right shoulder problems during and since service.  The Board notes that the Veteran is competent to report right shoulder problems during service and since service.  See Davidson, 581 F.3d at 1313.  Thus, the Board finds that the examiner's May 2009 statement that she could not resolve the issue of whether her right shoulder pain and MRI study findings were due to the injury she had while in the service without resort to mere speculation, is not probative in this matter.  

The Veteran is currently diagnosed with a right shoulder disability, diagnosed as bursitis and tendonitis (tendonitis and subacromial bursitis).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for a right shoulder disability, diagnosed as bursitis and tendonitis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right shoulder disability, diagnosed as bursitis and tendonitis, that had its onset during her period of service.  Therefore, service connection for a right shoulder disability, diagnosed as bursitis and tendonitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

IV. Deviated Septum, with Sinusitis

The Veteran contends that she has residuals of a deviated septum.  She specifically maintains that she underwent surgery for a deviated septum during service and that she has current residuals including post nasal drip, mucus build-up in the back of her thorough, nasal congestion, and a running nose.  The Veteran indicates that the residuals of her surgery include swelling of the sinus passage and sinus infections.  She reports that, more recently, she has been prescribed antibiotics and nasal sprays for her sinus infections.  The Veteran essentially contends that she underwent surgery for a deviated nasal septum in service and that she has suffered residuals, including sinus infections, since that time.  She also indicates that any pre-service deviated septum and/or sinus problems were aggravated by service.  

The Veteran's service treatment records indicate that she was treated for a deviated nasal septum, including with surgery, and that she was also treated for multiple upper respiratory problems throughout her period of service, including for sinusitis and pansinusitis.  On a medical history form at the time of a September 1996 pre-enlistment examination, the Veteran checked that she did not have ears, nose, and throat trouble, and that she did not have sinusitis and hay fever.  The objective September 1996 pre-enlistment examination report includes a notation that the Veteran's sinuses, and mouth and throat, were normal.  

A February 1980 consultation report notes that the Veteran requested that he right nostril be fixed because she could not breathe through it.  She stated that she had a persistent right nostril obstruction since being hit in the nose with a tire pump five years earlier.  The examiner reported that the Veteran's septum was slightly deviated to the right and that she had a prominent right inferior turbinate.  

A July 1980 hospital operation report notes that the Veteran had a broken nose four years earlier.  The examiner reported that, since that time, the Veteran had been complaining of an inability to breathe through her right nose and that she was advised to have surgical correction.  The postoperative diagnoses were nasal and septal deformities with a nasal obstruction.  

An August 1980 hospital narrative summary notes that the Veteran was admitted for a nasal obstruction on the right side.  The examiner reported that the Veteran was bitten by a dog on the nose when she six years old.  The examiner stated that the Veteran complained of a slight right nasal obstruction during that time.  It was noted that approximately five years prior to her admission, the Veteran reported that she got hit in the nose.  The examiner indicated that the Veteran had been complaining of a nasal obstruction of the right nostril since that time.  It was noted that the Veteran had no history of allergies.  The examiner indicated that in July 1980, the Veteran underwent septorhinoplasty under local anesthesia and that the operative finding was a deviated septum to the right side with prominent lower alar cartilage on the right side.  

An August 1980 treatment entry notes that the Veteran was seen for follow-up of a septoplasty.  The Veteran complained of an inability to breathe well through her right nostril.  The assessment was swelling, columella.  

Another August 1980 treatment entry notes that the Veteran complained of nasal congestion and that she was status post a nasal repair.  The assessment was bilateral serous otitis media and a viral upper respiratory infection.  

An October 1980 treatment entry indicates that the Veteran was seen for follow-up of a septoplasty.  The examiner reported that she was stable.  

A December 1980 treatment entry relates an assessment that includes pansinusitis.  

An April 1981 consultation report indicates that the Veteran complained of pain and a watery discharge to the nasal side of her left eye.  The impression was dacryocystitis.  

An April 1983 treatment entry notes that the Veteran complained of a productive cough, a stuffy nose, a stuffy heard, an itch throat, and tightness in her chest.  The assessment was a chest cold with sinusitis.  

Post-service private and VA treatment records, including a VA examination report, show treatment for multiple disorders, including residuals of a deviated septum and sinusitis.  

A January 2013 VA sinusitis, rhinitis, and other diseases of the nose examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran stated that she began having sinus problems during service.  It was noted that she denied having any sinus problems prior to service.  The Veteran indicated that her sinus problems worsened and that she was found to have a deviated septum and that the surgery was performed during service.  She indicated that she had relief of the symptoms for about eight years, but that the stuffiness and sinus infections had become recurrent and frequent again.  

The diagnoses were chronic sinusitis; allergic rhinitis; and a deviated nasal septum (traumatic).  The examiner indicated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that her review of the Veteran's claims file did not support chronic and continued complaints of nasal and sinus issues.  The examiner stated that the Veteran smoked for many years after her septoplasty.  The examiner maintained that she could find no evidence to support that the Veteran's septoplasty made her sinus issues, which existed prior to service, worse.  

The Board observes that the Veteran's service treatment records indicate that she was treated for numerous upper respiratory problems during service, including sinusitis.  Such records also indicate that the Veteran underwent septorhinoplasty for a deviated septum.  Post-service private and VA treatment records show that the Veteran was treated for sinusitis and residuals of a deviated septum.  

The Board notes that there are negative opinions of record by a VA examiner, pursuant to a January 2013 2013 VA sinusitis, rhinitis, and other diseases of the nose examination report.  The examiner, after a review of the claims file, indicated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner also commented that she could find no evidence to support that the Veteran's septoplasty made her sinus issues, which existed prior to service, worse.  The Board observes that the examiner found that the Veteran's sinus problems, apparently her deviated septum, existed prior to her period of service.  The Board notes, however, that there is no evidence of a deviated septum, or of sinusitis, prior to the Veteran's period of service.  Additionally, although the Veteran's service treatment records refer to possible prior injuries to the Veteran's nose, they do not specifically indicate that the Veteran had a pre-service deviated septum.  The Board further observes that the examiner did not specifically discuss the Veteran's reports of sinus problems during service, including after her surgery for a deviated septum, and since service.  The Board notes that the Veteran is competent to report sinus problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the examiner, pursuant to the January 2013 VA sinusitis, rhinitis, and other diseases of the nose examination report, are not probative in this matter.  

Moreover, the Board finds that the Veteran's reports of sinus problems during service, to include surgery for a deviated nasal septum, and her reports of sinus problems since service, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran is currently diagnosed with residuals of a deviated septum and with sinusitis.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for residuals of a deviated nasal septum, with sinusitis.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has residuals of a deviated septum, with sinusitis, that had their onset during her period of service.  Therefore, service connection for residuals of a deviated septum, with sinusitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal of the issues of entitlement to service connection for a right knee disability and for a left knee disability is dismissed.  

Service connection for a psychiatric disorder, diagnosed as PTSD, is granted.  

Service connection for a right shoulder disability, diagnosed as bursitis and tendonitis, is granted.  

Service connection for residuals of a deviated septum, with sinusitis, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right ankle disability; entitlement to service connection for residuals of a fractured coccyx; and entitlement to an initial rating higher than 10 percent for a left ankle disability.  

The Veteran contends that she has a right ankle disability and residuals of a fractured coccyx that are related to service.  She specifically maintains that she was treated for problems with her right ankle during service, that she was told that she had arthritis and was prescribed medication.  The Veteran states that she had right ankle problems since service.  She also asserts that she fractured her coccyx during service when she swung off the top of a washing machine.  The Veteran indicates that she has suffered aching in the area of the tailbone since that time.  

The Veteran's service treatment records indicate that she was treated for right ankle complaints on one occasion during service.  Such records do not specifically show treatment for a fracture of the coccyx.  

An October 1983 radiological report, as to the Veteran's right ankle, referred to an eight months old right ankle injury.  It was noted that the Veteran had no pain in the lateral malleolus.  The examiner indicated that the Veteran's right ankle was within normal limits.  

Post-service private and VA treatment records show treatment for right ankle complaints.  Such records do not specifically refer to residuals of a fractured coccyx.  

An August 2010 VA radiological report, as to the Veteran's right ankle indicates that there was mild degenerative joint disease of the malleoli and that there was a small Achilles and plantar calcaneal spur.  The impression was mild changes as above.  

The Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claims for service connection for a right ankle disability and for residuals of a fractured coccyx.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for her service-connected left ankle disability.  The Board notes that the Veteran was last afforded a VA ankle conditions examination in August 2015.  The diagnosis was degenerative arthritis of the left ankle.  Since that time, at the April 2017 Board hearing, the Veteran specifically testified that her service-connected left ankle disability had worsened.  Additionally, the Veteran's representative requested that the Veteran be afforded a new examination, as to her left ankle disability, at the Board hearing.  

The Board also observes that the findings, pursuant to the August 2015 VA ankle conditions examination report are inadequate as to the left ankle disability, in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

The Board further notes that the Veteran has not been afforded a VA examination, as to her service-connected left ankle disability in two years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the evidence of record indicates that the Veteran is apparently receiving disability compensation from the Social Security Administration (SSA).  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claims, an attempt should be made to obtain those records.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for right ankle problems, left ankle problems, and residuals of a fractured coccyx since June 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records herself.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed right ankle injury and residuals of a fractured coccyx, as well as the nature, extent, and severity of her left service-connected left ankle disability and the impact of that condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed residuals of a fractured coccyx.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a fractured coccyx.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed residuals of a fractured coccyx, are related to and/or had their onset during her period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that she fractured her coccyx during service and that she has suffered aching in that area since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed right ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle disabilities, to include degenerative joint disease.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right ankle disabilities, to include degenerative joint disease, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right ankle problems during service, including her treatment during service in October 1983, and her reports of right ankle problems since service.  

The examiner must further opine as to whether the Veteran's service-connected left ankle disability, caused or aggravated any currently diagnosed right knee disabilities, to include degenerative joint disease.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right ankle disabilities, to include degenerative joint disease, by the Veteran's service-connected left ankle disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right ankle disabilities, prior to aggravation by the service-connected left ankle disability.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of her left ankle disability.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's left ankle disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's left ankle disability and provide diagnoses of any pathology found.  

In examining the left ankle disability, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.  The examiner must also indicate whether there is any guarding of the left ankle on motion and the degrees at which the guarding starts.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


